Exhibit 10.2

Execution Copy

AGREEMENT

THIS AGREEMENT is made and entered into on this 14th day of March, 2008 (the
“Effective Date”), by and between World Fuel Services Corporation, a Florida
corporation (the “Company”), and Michael J. Kasbar (the “Executive”).

RECITALS. Executive currently is employed by the Company pursuant to an
employment agreement dated July 26, 2002, as amended by an amendment dated
October 29, 2003, the terms of which have been extended several times by mutual
agreement of the Company and the Executive through July 1, 2008 (the “2002
Employment Agreement”), as the President and Chief Operating Officer of the
Company. The Company and the Executive now wish to reflect their agreement to
the terms and conditions set forth herein, which shall replace in their entirety
the terms and conditions set forth in the 2002 Employment Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree that the 2002 Employment Agreement is hereby replaced in its entirety with
the following terms and conditions:

1. Employment. The Company hereby employs Executive pursuant to the terms and
conditions of this Agreement for a term (the “Initial Term”), commencing on the
Effective Date and ending on the fourth (4th) anniversary of the Effective Date,
unless sooner terminated in accordance with Section 4 hereof. The Initial Term
shall automatically renew for successive one (1) year terms (subject to earlier
termination as provided in Section 4 hereof) unless the Company or the Executive
provides written notice to the other at least one (1) year prior to the date on
which the Employment Term otherwise would expire of its or his election not to
renew the Employment Term. The Initial Term, as it may be extended pursuant to
this Agreement, is sometimes referred to herein as the “Employment Term”. During
the Employment Term, the Executive shall serve as President and Chief Operating
Officer of the Company. The Executive shall faithfully and diligently perform
all services as may be assigned to him by the Chairman of the Board (“Chairman”)
of the Company consistent with his position, shall report solely to the
Chairman, and shall exercise such power and authority as may from time to time
be delegated to him by the Chairman. The Executive shall devote his full
business time and attention to the business and affairs of the Company, render
such services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company. Notwithstanding the foregoing or any other
provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (iii) manage personal investments, so long
as such activities do not materially interfere with or materially detract from
the performance of the Executive’s responsibilities to the Company in accordance
with this Agreement. Executive shall comply with the Company’s Code of Corporate
Conduct and Ethics, the Company’s Securities Trading Policy and any other
related corporate and personnel policies generally applicable to executives or
employees of the Company and its subsidiaries and affiliates (the “Corporate
Policies”), copies of which have been provided to Executive.



--------------------------------------------------------------------------------

2. Compensation and Benefits.

2.1. During the Employment Term, the Company shall pay Executive such base
salary, incentives and other compensation and amounts as the Compensation
Committee may from time to time in its sole discretion determine.

2.2. Sign-on Awards.

(a) Upon execution of this Agreement, the Company shall pay to Executive a
signing bonus in the amount of $250,000.

(b) On March 15, 2008, the Company shall grant to Executive 50,000 stock settled
stock appreciation rights (the “SSAR Award”) pursuant to the World Fuel Services
Corporation 2006 Omnibus Plan at a 20% premium above fair market value on the
grant date and subject to the other terms and conditions set forth in the Stock
Settled Stock Appreciation Rights Agreement attached hereto as Exhibit A (the
“SSAR Award Agreement”).

2.3. Reimbursement of Expenses. Executive shall be entitled to reimbursement for
reasonable and necessary out-of-pocket expenses incurred in the performance of
his duties hereunder, including but not limited to travel and entertainment
expenses (such expenses shall be reimbursed by the Company, from time to time,
upon presentation of appropriate receipts therefore).

3. Certain Definitions.

3.1. Accrued Obligations. For purposes of this Agreement, “Accrued Obligations”
mean all of the following:

(a) all accrued but unpaid Base Salary through the end of the Employment Term;

(b) any accrued but unpaid bonuses for bonus periods ending prior to the Date of
Termination, and in the case that the Employment Term ends for any reason other
than termination by the Company for Cause or termination by the Executive
without Good Reason, a pro rata bonus for the bonus period in which the Date of
Termination occurs. For this purpose, the pro-rata bonus shall mean the bonus,
if any, that would have been payable by the Company to Executive for the bonus
period (and only if and to the extent that the performance criteria for the
bonus for such bonus period have been met) if Executive had been employed by the
Company throughout the entire bonus period multiplied by a fraction, the
numerator of which shall be the number of days from the first day of the bonus
period through and including the Date of Termination and the denominator of
which shall be the total number of days in the bonus period.

 

- 2 -



--------------------------------------------------------------------------------

(c) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 2.4(ii) hereof, to the extent
incurred during the Employment Term;

(d) any benefits accrued prior to, or otherwise provided after, termination of
employment with the Company under the Company’s employee benefit plans, programs
or arrangements in which the Executive participates, in accordance with the
terms thereof;

(e) any rights or benefits under any stock option, restricted stock, restricted
stock unit, stock appreciation right or other equity award that extend beyond
the Employment Term, in accordance with the award agreements applicable to those
awards, subject to the provisions set forth in Section 5.6 hereof, which shall
override any provisions in the award agreements that are inconsistent therewith;
and

(f) any rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries, whether pursuant to the
terms of this Agreement, the Company’s By-Laws or otherwise, and the benefits
under any directors’ and officers’ liability insurance policy maintained by the
Company in accordance with the terms thereof.

3.2. Change of Control. For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if:

(a) any person or “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), but excluding any
employee benefit plan or plans of the Company and its subsidiaries, becomes the
beneficial owner, directly or indirectly, of twenty percent (20%) or more of the
combined voting power of the Company’s outstanding voting securities ordinarily
having the right to vote for the election of directors of the Company; or

(b) any merger, consolidation, reorganization or similar event of the Company or
any of its subsidiaries, as a result of which the holders of the voting stock of
the Company immediately prior to such merger, consolidation, reorganization or
similar event do not directly or indirectly hold at least fifty-one percent
(51%) of the aggregate voting power of the capital stock of the surviving
entity; or

(c) the individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Board” generally and as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board, or in the case of a merger or consolidation of the Company,
do not constitute or cease to constitute at least two-thirds (2/3) of the board
of directors of the surviving company (or in a case where the surviving
corporation is controlled, directly or indirectly by another corporation or
entity, do not constitute or cease to constitute at least two-thirds (2/3) of
the board of such controlling corporation or do not have or cease to have at
least two-thirds (2/3) of the voting seats on any body comparable to a board of
directors of such controlling entity, or if there is no body comparable to a
board of directors, at least

 

- 3 -



--------------------------------------------------------------------------------

two-thirds (2/3) voting control of such controlling entity); provided that any
person becoming a director (or, in the case of a controlling non-corporate
entity, obtaining a position comparable to a director or obtaining a voting
interest in such entity) subsequent to the Effective Date hereof whose election,
or nomination for election, was approved by a vote of the persons comprising at
least two-thirds (2/3) of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest), shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(d) there is a liquidation or dissolution of the Company or all or substantially
all of the assets of the Company have been sold; or

(e) if the Company enters into an agreement or series of agreements or the Board
passes a resolution which will result in the occurrence of any of the matters
described in Subsections (a) through (d), and the Executive’s employ is
terminated subsequent to the date of execution of such agreement or series of
agreements or the passage of such resolution, but prior to the occurrence of any
of the matters described in Subsections (a) through (d), then, upon the
occurrence of any of the matters described in Subsections (a) through (d), a
Change of Control shall be deemed to have retroactively occurred on the date of
the execution of the earliest of such agreements) or the passage of such
resolution.

3.3. Cause. For purposes of this Agreement, “Cause” means (i) an act or acts of
fraud, misappropriation, embezzlement or material dishonesty on the Executive’s
part, which result in or are intended to result in his personal enrichment at
the expense of the Company or its subsidiaries or affiliates, (ii) willful
misconduct that results in material economic harm to the Company,
(iii) conviction of a felony or a crime involving moral turpitude,
(iv) Executive’s willful and continued material failure to perform his duties
under this Agreement (other than by reason of vacation or as supported by a
licensed physician’s statement), (v) Executive’s willful and material breach of
any of his obligations under Section 6, 8 or 9 of this Agreement, or (vi) a
material breach by the Executive of the Corporate Policies; provided that any
failure or breach specified in clauses (ii), (iii), (iv) or (v) of this
Section 3.3 shall not serve as the basis for termination of Executive’s
employment for Cause unless Executive has received written notice from the Board
stating with reasonable specificity the events or actions that constitute Cause
and written demand for cure by the Board, and Executive fails to promptly cure
such failure or breach. In addition, Cause shall in no event be deemed to exist
except upon a decision made by the Board, at a meeting, duly called and noticed,
to which the Executive (and the Executive’s counsel) shall be invited upon
proper notice.

3.4. Disability. For purposes of this Agreement, “Disability” means disability
which after the expiration of more than twelve (12) months after its
commencement is determined to be total and permanent by an independent physician
mutually agreeable to the parties. Notwithstanding any disability of Executive,
he shall continue to receive all compensation and benefits provided under
Section 2 until his employment is actually terminated, by a Notice of
Termination pursuant to Section 4.2.

 

- 4 -



--------------------------------------------------------------------------------

3.5. Expiration Date: For purposes of this Agreement, the Expiration Date means
the date on which the Employment Term terminates pursuant to Section 1 hereof
(other than as a result of a termination pursuant to Section 4 hereof).

3.6. Good Reason. For purposes of this Agreement, “Good Reason” means:

(a) any reduction in Executive’s annual base salary to a level that is less than
85% of Executive’s base salary for the immediately preceding year, or any
failure by the Company to pay or provide any material compensation or benefit to
which Executive is entitled, other than an insubstantial and inadvertent failure
remedied by the Company within five (5) business days after receipt of notice
thereof given by the Executive;

(b) following a Change in Control, any failure by the Company and/or its
subsidiaries or affiliates to furnish the Executive and/or where applicable, his
family, with: (i) total annual cash compensation (including annual bonus),
(ii) total aggregate value of perquisites, (iii) total aggregate value of
benefits, or (iv) total aggregate value of long term compensation, including but
not limited to equity awards, in each case at least equal to or exceeding or
otherwise comparable to in the aggregate, the highest level received by the
Executive from the Company and/or its subsidiaries or affiliates during the six
(6) month period (or the one (1) year period for compensation, perquisites and
benefits which are paid less frequently than every six (6) months) immediately
preceding the Change of Control, other than an insubstantial and inadvertent
failure remedied by the Company within five (5) business days after receipt of
notice thereof given by the Executive;

(c) the Company’s and/or its subsidiaries’ or affiliates’ requiring the
Executive to be based or to perform services at any site or location outside of
Miami-Dade County, Florida, except for travel reasonably required in the
performance of the Executive’s responsibilities (which does not materially
exceed the level of travel previously required of the Executive);

(d) any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 11; or

(e) without the express prior written consent of the Executive (which consent
the Executive has the absolute right to withhold), (i) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including titles and reporting relationships), authority,
responsibilities or status, or (ii) any other material adverse change in such
position, authority, responsibility or status.

Good Reason shall not be deemed to exist unless the Executive’s termination of
employment for Good Reason occurs within six (6) months following the initial
existence of one of the foregoing conditions, the Executive provides the Company
with Notice of Termination indicating the existence of such condition within
ninety (90) days after the initial existence of the condition, and the Company
fails to remedy the condition within

 

- 5 -



--------------------------------------------------------------------------------

thirty (30) days after its receipt of such notice. No termination by Executive
for Good Reason shall be deemed a voluntary termination by Executive for
purposes of any equity award, employee benefit or similar plan of the Company.

3.7. Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
Date of Termination (which date shall be not more than thirty (30) days after
the giving of such notice unless otherwise agreed to by both the Company and
Executive).

3.8. Date of Termination. Date of Termination means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be.

4. Termination.

4.1. Events of Termination. The Executive may terminate his employment with the
Company for Good Reason at any time and may terminate his employment with the
Company without Good Reason upon thirty (30) days written notice to the Company.
The Company may terminate Executive’s employment with the Company at any time
upon the Executive’s death, Disability, for Cause, or for any other reason. The
death or Disability of Executive shall in no event be deemed a termination of
employment by Executive.

4.2. Notice of Termination. Any termination of the Executive’s employment by the
Executive for Good Reason or otherwise, or by the Company for Cause or
otherwise, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 14(h).

5. Obligations Upon Termination.

5.1. Voluntary Termination by Executive and Termination For Cause. If
Executive’s employment with the Company is terminated prior to the Expiration
Date (i) voluntarily by Executive, without Good Reason or (ii) by the Company
for Cause, the Company shall pay or provide to Executive the Accrued
Obligations, at such times as such amounts would have been payable or provided
if Executive’s employment had not so terminated, and the Company shall have no
further obligation to provide compensation or benefits to Executive under this
Agreement.

5.2. Termination for Death or Disability. If Executive’s employment is
terminated prior to the Expiration Date by the Company due to the Executive’s
death or Disability, the Company shall pay or provide to Executive (or his heirs
and/or personal representatives) the Accrued Obligations, at such times as such
amounts would have been payable or provided if Executive’s employment had not so
terminated, and the Company shall have no further obligation to provide
compensation or benefits to Executive (or his heirs and/or personal
representatives) under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

5.3. Termination by the Company in Default of Agreement; Termination of
Employment by the Executive for Good Reason. If, prior to the Expiration Date,
(i) the Executive’s employment with the Company is terminated by the Company
prior to, or more than two (2) years after, a Change of Control for any reason
other than the Executive’s death or Disability, and other than for Cause, or
(ii) the Executive terminates employment with the Company for Good Reason prior
to, or more than two (2) years after, a Change of Control, then the Company
shall pay or provide Executive:

(a) the Accrued Obligations, at such times as such amounts would have been
payable or provided if Executive’s employment had not so terminated;

(b) subject to the conditions specified in Section 5.7 hereof, an annualized
amount of $750,000 per year for a two (2) year period immediately following the
Termination Date, payable in the same manner as if such annualized amount were
salary, and in accordance with the Company’s standard payroll practices;

(c) subject to the conditions specified in Section 5.7 hereof,

(i) continue coverage for the Executive and his covered dependents under the
Company’s health insurance plans, as in effect after the Date of Termination, at
the same coverage provided to employees of the Company and their covered
dependents until the earlier of (A) the end of the period during which Executive
shall be eligible for coverage pursuant to COBRA under the Company health plans,
and (B) the date Executive becomes eligible for health insurance benefits on
account of employment for services provided to any other person or entity;
provided, however, that as a condition of such benefits, the Company may require
Executive to elect to continue his health insurance pursuant to COBRA, and

(ii) thereafter reimburse Executive for the cost of obtaining private health
insurance coverage that is comparable to the coverage provided to Executive and
his covered dependents under the Company’s health insurance plans as in effect
on the Date of Termination until the earliest of (i) the date on which Executive
attains age 65, or (ii) the earliest date on which neither Executive nor
Executive’s surviving spouse, if any, shall be living; provided, however, that
(A) in no event shall the aggregate amount that the Company is required to pay
for continued coverage pursuant to this Section 5.3(c)(ii) exceed $150,000 in
the aggregate; (B) coverage for any dependent other than Executive’s spouse
shall not be required after such dependent attains age 21; and (C) coverage
shall not be required during any period that Executive is eligible for health
insurance benefits on account of employment for services provided to any other
person or entity; and

 

- 7 -



--------------------------------------------------------------------------------

(d) subject to the conditions specified in Section 5.7 hereof, a lump sum
payment of $1,500,000, payable within 5 business days following the last day of
the Restricted Period, as defined in Section 6(a) hereof.

The payments and benefits paid and provided pursuant to this Section 5.3 (the
“Default Payments”) shall be in lieu of all other compensation and benefits
payable to Executive under this Agreement, and as liquidated damages and in full
settlement of any and all claims by Executive against the Company as a result of
the Company’s breach of this Agreement. Such Default Payments: (i) are not
contingent on the occurrence of any change in the ownership or effective control
of the Company; (ii) are not intended as a penalty; and (iii) are intended to
compensate Executive for his damages incurred by reason of the Company’s breach
of this Agreement, which damages are difficult to ascertain.

5.4. Termination Following a Change in Control.

(a) In the event that (i) a Change of Control in the Company shall occur during
the Employment Term, and (ii) on or before the second anniversary of the Change
of Control, either (x) the Term of Employment is terminated by the Company
without Cause (or the Term of Employment expires because the Company has refused
to extend the Term without Cause), or (y) the Executive terminates the Term of
Employment (or refuses to extend the Term) for Good Reason, the Company shall
pay or provide Executive:

(1) the Accrued Obligations, at such times as such amounts would have been
payable or provided if Executive’s employment had not so terminated;

(2) subject to the conditions specified in Section 5.7 hereof, an annualized
amount of $1,250,000 per year for a two (2) year period immediately following
the Termination Date, payable in the same manner as if such annualized amount
were salary, and in accordance with the Company’s standard payroll practices;

(3) subject to the conditions specified in Section 5.7 hereof,

(i) continue coverage for the Executive and his covered dependents under the
Company’s health insurance plans, as in effect after the Date of Termination, at
the same coverage provided to employees of the Company and their covered
dependents until the end of the period during which Executive shall be eligible
for coverage pursuant to COBRA under the Company health plans, and (B) the date
Executive becomes eligible for health insurance benefits on account of
employment for services provided to any other person or entity; provided,
however, that as a condition of such benefits, the Company may require Executive
to elect to continue his health insurance pursuant to COBRA, and

 

- 8 -



--------------------------------------------------------------------------------

(ii) thereafter reimburse Executive for the cost of obtaining private health
insurance coverage that is comparable to the coverage provided to Executive and
his covered dependents under the Company’s health insurance plans as in effect
on the Date of Termination until the earliest of (i) the date on which Executive
attains age 65, or (ii) the earliest date on which neither Executive nor
Executive’s surviving spouse, if any, shall be living; provided, however, that
(A) in no event shall the aggregate amount that the Company is required to pay
for continued coverage pursuant to this Section 5.3(c)(ii) exceed $150,000 in
the aggregate; (B) coverage for any dependent other than Executive’s spouse
shall not be required after such dependent attains age 21; and (C) coverage
shall not be required during any period that Executive is eligible for health
insurance benefits on account of employment for services provided to any other
person or entity; and

(4) subject to the conditions specified in Section 5.7 hereof, a lump sum
payment of $2,500,000 payable within 5 business days following the last day of
the Restricted Period, as defined in Section 6(a) hereof.

(b) For purposes of this Section 5.4, termination of employment by the Executive
for any reason during the 30 day period that begins on the first anniversary of
the date on which the Change in Control occurs shall be deemed to be a
termination by the Executive for Good Reason. The amounts paid and provided
pursuant to Section 5.4(a) hereof shall be in lieu of all other compensation and
benefits payable to Executive under this Agreement, and in full settlement of
any and all claims by Executive for such compensation or benefits.

(c) (i) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the tax on excess parachute payments imposed on
the Executive under Section 4999 of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of Executive pursuant
to this Agreement shall be reduced but only if and to the extent that the
after-tax present value of the Payments as so reduced would exceed the after-tax
present value of the Payments received by Executive before such reduction. For
purposes of this Section 5.4(b), present value shall be determined in accordance
with Section 280G(d)(4) of the Code.

(ii) All determinations required to be made under this Section 5.4(c) shall be
made by the Company’s independent auditor (the “Auditor”), which shall provide
detailed supporting calculations both to the Company and Executive within twenty
(20) business days of the date of termination or such earlier time as is
requested by the Company. Any such determination by the Auditor shall be binding
upon the Company and Executive. Executive shall determine which and how much of
the Payments shall be eliminated or reduced consistent with the requirements of
this Section 5.4(c), provided that, if Executive does not make such
determination within ten (10) business days of the receipt of the calculations
made by the Auditor, the Company shall elect which and how much of the Payments
shall be eliminated or reduced consistent with

 

- 9 -



--------------------------------------------------------------------------------

the requirements of this Section 5.4(c) and shall notify Executive promptly of
such election. Within five (5) business days thereafter, the Company shall pay
to or distribute to or for the benefit of Executive such amounts as are then due
to Executive under this Agreement, after any reductions required under this
Section 5.4(c). All fees and expenses of the Auditors incurred in connection
with the determinations contemplated by this Section 5.4(c) shall be borne by
the Company.

5.5. Termination on Expiration Date. In the event that the Employment Term
expires on the Expiration Date, then the Company shall pay or provide Executive,
the cash amounts and benefits payable to Executive under Section 5.3 hereof, at
the times and subject to the conditions specified in Section 5.3 hereof.

5.6. Acceleration of Vesting of Equity Awards. In the event that the Employment
Term is terminated under circumstances pursuant to which the Company is required
to provide payments or benefits to Executive pursuant to Sections 5.3, 5.4 or
5.5 hereof, then the following provisions shall apply with respect to any
outstanding equity awards of the Executive subject to the conditions set forth
in Section 5.7 hereof:

(a) Subject to the provisions set forth in Section 5.6(c) hereof, upon the
occurrence of a Change of Control, all outstanding equity awards that are not
vested shall immediately vest provided that if in the event of a Change of
Control the successor company assumes any such awards, or substitutes for any
such awards other awards with vesting terms no less favorable and economic terms
substantially comparable to the Participant as the awards for which they are
being substituted, then vesting of those awards that are assumed or substituted
for shall not be so accelerated as a result of the Change of Control. If the
vesting of any award is not accelerated by reason of the preceding sentence,
then in the event of termination of the Participant’s employment with any
successor company prior to the second anniversary of the date on which the
Change of Control occurs under circumstances requiring the successor company to
provide payments or benefits to Executive pursuant to Section 5.4, then any
portion of each such award that was not vested on the Termination Date shall
continue to vest over the Restricted Period (with satisfaction of the
Executive’s obligations under Sections 6, 8 and 9 hereof being treated as
continued service for that purpose), and the portion, if any, that is not vested
on the last day of the Restricted Period shall vest on the last day of the
Restricted Period.

(b) In the event that the Employment Term is terminated under circumstances
pursuant to which the Company is required to provide payments or benefits to
Executive pursuant to Sections 5.3 or 5.5 hereof, any portion of any outstanding
equity award that is not vested on the Date of Termination shall continue to
vest over the Restricted Period (with satisfaction of the Executive’s
obligations under Sections 6, 8 and 9 hereof being treated as continued service
for that purpose), and the portion, if any, that is not vested on the last day
of the Restricted Period shall vest on the last day of the Restricted Period
subject to the provisions set forth in Section 5.6(c) hereof (or such later date
as the performance criteria may be satisfied, if and only to the extent required
to comply with the last sentence of Section 5.6(c)).

 

- 10 -



--------------------------------------------------------------------------------

(c) If any outstanding equity awards for which accelerated vesting is provided
in Section 5.6(a) or (b) hereof were granted pursuant to multiple annual
performance conditions, then the provisions of Sections 5.6(a) or (b), as the
case may be, only shall apply with respect to those awards that may be earned
for annual performance periods (i) ending after the earlier of (1) the Date of
Termination or (2) if the accelerated vesting is pursuant to Section 5.6(a),
hereof, the date of the Change of Control; or (ii) for which the performance
conditions were met and which ended on or before such earlier date.
Notwithstanding the foregoing, if and only to the extent that the potential
waiver of any performance requirements relating to any equity awards pursuant to
Section 5.6(b) would at the time the award is granted or at any other time cause
the award not to be exempt from the deduction limitations imposed by
Section 162(m) of the Code, then accelerated vesting pursuant to Section 5(b)
hereof shall not occur unless those performance requirements are met (but with
the foregoing exception, the performance criteria for any awards the vesting of
which is accelerated pursuant to this Section 5.6, the performance criteria
shall be waived).

(d) Any outstanding stock options or stock appreciation rights for which
accelerated vesting is provided in Sections 5.6(a) or (b) hereof shall remain
exercisable for the 90 day period immediately following the last day of the
Restricted Period or for any shorter period constituting the remaining term of
such option or right.

In the event that the Employment Term is terminated by reason of Executive’s
death or Disability, then all of Executive’s outstanding equity awards shall
become immediately vested on the Date of Termination.

5.7 Conditions for Certain Payments. The amounts payable or to be provided by
the Company (other than the Accrued Obligations), pursuant to Section 5.3, 5.4
or 5.5 hereof, shall not be payable, provided, or vest, as applicable, if:
(i) Executive fails to comply in any material respect with any provision of
Sections 6, 8, or 9 of this Agreement, other than an insubstantial and an
inadvertent failure not occurring in bad faith and which is remedied by
Executive within five (5) days after receipt of notice thereof given by the
Company; or (ii) if requested by the Company to do so, Executive fails to
provide up to ten hours per calendar month of consulting services (including any
travel time) to the Company as reasonably requested by the Company, at such
times and places as shall be mutually agreeable to the Company and Executive,
and subject to the Company reimbursing Executive for his reasonable expenses in
providing such consulting services.

6. Covenant Against Unfair Competition.

(a) Executive agrees that while he is employed by the Company, and, except as
otherwise provided in Section 6(f) hereof, for a period of two (2) years
following any termination of his employment, for any reason (such period being
referred to as the “Restricted Period”), he will not, for his own account or
jointly with another, directly or indirectly, for or on behalf of any
individual, partnership, corporation or other legal entity, as principal, agent
or otherwise:

(i) own, control, manage, be employed by, consult with, or otherwise participate
in (other than through the Company) any of the following businesses (the
“Businesses”) within the Trade Area (as hereinafter defined): (1) the storage,
handling, delivery, marketing, sale, distribution or brokerage of aviation,
marine or land fuel or lubricants, aviation flight services, or marine fuel
services, or (2) any other service or activity which is competitive with the
services or activities which are or have been performed by the Company or its
subsidiaries or affiliates since January 1, 1998;

 

- 11 -



--------------------------------------------------------------------------------

(ii) solicit, call upon, or attempt to solicit, the patronage of any individual,
partnership, corporation or other legal entity to whom the Company or its
subsidiaries or affiliates sold products or provided services, or from whom the
Company or its subsidiaries or affiliates purchased products or services, at any
time since [January 1, 1998], for the purpose of obtaining the patronage in any
of the Businesses of any such individual, partnership, corporation or other
legal entity;

(iii) solicit or induce, or in any manner attempt to solicit or induce, any
person employed by the Company or its subsidiaries or affiliates to leave such
employment, whether or not such employment is pursuant to a written contract and
whether or not such employment is at will; or

(iv) use, directly or indirectly, on behalf of himself or any other person or
business entity, any trade secrets or confidential information concerning the
business activities of the Company or any of the Company’s subsidiaries or
affiliates. Trade secrets and confidential information shall include, but not be
limited to, lists of names and addresses of customers and suppliers, sources of
leads and methods of obtaining new business, methods of marketing and selling
products and performing services, and methods of pricing.

(b) As used herein, the term “Trade Area” shall mean: (i) the States of Florida,
Louisiana, Delaware, Pennsylvania, New York, California, Virginia, New Jersey,
and Maryland, (ii) Singapore, Greece, South Korea, England and Costa Rica, and
(iii) any airports or seaports throughout the world which are or were serviced
by the Company or its subsidiaries or affiliates at any time since January 1,
1998.

(c) Executive recognizes the importance of the covenants contained in this
Section 6 and acknowledges that, based on his past experience and training as an
executive of the Company, the projected expansion of the Company’s business, and
the nature of his services to be provided under this Agreement, the restrictions
imposed herein are: (i) reasonable as to scope, time and area; (ii) necessary
for the protection of the Company’s legitimate business interests, including
without limitation, the Company’s trade secrets, goodwill, and its relationship
with customers and suppliers; and (iii) not unduly restrictive of Executive’s
rights as an individual. Executive acknowledges and agrees that the covenants
contained in this Section 6 are essential elements of this Agreement and that
but for these covenants, the Company would not have agreed to enter into this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(d) If Executive commits a breach or threatens to commit a breach of any of the
provisions of this Section 6, the Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this Section 6 specifically enforced by any court having equity
jurisdiction, through injunctive or other relief, it being acknowledged that any
such breach or threatened breach will cause irreparable injury to the Company,
the amount of which will be difficult to determine, and that money damages will
not provide an adequate remedy to the Company.

(e) If any covenant contained in this Section 6, or any part thereof, is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenants, which shall be given full effect, without regard
to the invalid portions, and any court having jurisdiction shall have the power
to reduce the duration, scope and/or area of such covenant and, in its reduced
form, said covenant shall then be enforceable.

(f) (i) In the event that (1) a Change in Control in the Company (other than a
Permitted Change of Control, as defined below) shall occur during the Employment
Term, and (2) on or before the second anniversary of the Change of Control,
either (x) the Term of Employment is terminated by the Company without Cause, or
(y) the Executive terminates the Term of Employment for Good Reason, the
Executive shall be released from his obligations under this Section 6 of the
Employment Agreement. For this purpose, termination of employment by the
Executive for any reason during the 30 day period that begins on the first
anniversary of the date on which the Change of Control (other than a Permitted
Change of Control) occurs shall be deemed to be a termination by the Executive
for Good Reason.

(ii) For purposes of this agreement, a “Permitted Change of Control” is a Change
of Control transaction which has been approved by the Board of Directors of the
Company before the occurrence of the events giving rise to the Change of
Control.

(g) The provisions of this Section 6 shall survive the expiration and
termination of this Agreement, and the termination of Executive’s employment
hereunder, for any reason.

7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries or affiliates and for which the Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any employment, stock option or other agreements with the Company or any
of its subsidiaries or affiliates. In the event there are any amounts which
represent vested benefits or which the Executive is otherwise entitled to
receive under any other plan or program of the Company or any of its
subsidiaries or affiliates at or subsequent to the Date of Termination, the
Company shall pay or cause the relevant plan or program to pay such amounts, to
the extent not already paid, in accordance with the provisions of such plan or
program.

 

- 13 -



--------------------------------------------------------------------------------

8. Non-Disparagement. The Executive agrees not to make any disparaging or
negative comments to any person regarding (a) the Company or any of its
affiliates, (b) any of the owners, directors, officers, shareholder, members,
employees, attorneys or agents of the Company or any of its affiliates, (c) the
working conditions at the Company, or (d) the circumstances surrounding the
Executive’s separation from the Company. The Company agrees that it will not
make, and will use commercially reasonable efforts to prevent its directors,
officers or employees from making, any disparaging or negative comment to any
person regarding any aspect of the Executive’s employment with or separation
from the Company.

9. Cooperation. Following the Employment Term, Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any manner
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this provision upon his
presentation of documentation for such expenses and (ii) Executive shall be
reasonably compensated for any continued material services as required under
this provision.

10. Full Settlement. Except as specifically provided otherwise in this
Agreement, the Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others. The Executive shall not be obligated to seek
other employment by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement. Except as expressly provided
herein, the payments and benefits required to be paid or provided by the Company
pursuant to this Agreement shall not be reduced by any compensation or benefits
earned by the Executive as the result of employment by another employer after
the Date of Termination, or otherwise. The Company agrees to pay all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under any provision of this Agreement or any
guarantee of performance thereof, in each case plus interest, compounded daily,
on the total unpaid amount determined to be payable under this Agreement, such
interest to be calculated on the basis of two percent (2%) over the Prime Rate
in effect from time to time during the period of such nonpayment, but in no
event greater than the highest interest rate permitted by law for such payments.
Notwithstanding the foregoing, (i) Executive shall not be entitled to any
reimbursement of legal fees or expenses if Executive’s complaint is dismissed
with prejudice by the trial court in which it is filed and (ii) the Company
shall not be required to pay any interest on the amounts payable by the Company
for legal fees and expenses

 

- 14 -



--------------------------------------------------------------------------------

pursuant to this Section 10 if the Company reimburses Executive for such fees
and expenses within 5 business days after presented with invoices or other
receipts evidencing Executive’s payment of such fees and expenses.

11. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, executors, heirs and legatees. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors. The Company
shall require any successor to all or substantially all of the business and/or
assets of the Company, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, expressly to assume and agree
to perform this Agreement in the same and to the same extent as the Company
would be required to perform if no such succession had taken place, by a written
agreement in form and substance reasonably satisfactory to the Executive,
delivered to the Executive within five (5) business days after such succession.

12. Indemnification.

12.1. Subject to limitations imposed by law, the Company shall indemnify and
hold harmless the Executive to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including attorneys’ fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, employee or agent of
the Company, or by reason of anything done or not done by the Executive in any
such capacity or capacities, provided that the Executive acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney’s fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.

12.2. The Company shall pay any expenses (including attorneys’ fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 12 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive’s delivery to the Company of a written request for an advance pursuant
to this Section 12, together with a reasonable accounting of such expenses.

 

- 15 -



--------------------------------------------------------------------------------

12.3. The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 12 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.

12.4. The Company shall make the advances contemplated by this Section 12
regardless of the Executive’s financial ability to make repayment, and
regardless of whether indemnification of the Executive by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 12 shall be unsecured and interest-free.

12.5. The provisions of this Section 12 shall survive the termination of the
Employment Term or expiration of the term of this Agreement.

13. Compliance with Section 409A.

13.1. General. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If Executive or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on Executive and on the Company).

13.2. Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Executive’s employment shall
be made unless and until Executive incurs a “separation from service” within the
meaning of Section 409A.

13.3. 6 Month Delay for Specified Employees.

(a) If Executive is a “specified employee”, then no payment or benefit that is
payable on account of Executive’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Executive’s “separation from service” (or, if earlier, the date of
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

- 16 -



--------------------------------------------------------------------------------

(b) For purposes of this provision, Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

13.4. No Acceleration of Payments. Neither the Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

13.5. Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

13.6. Taxable Reimbursements and In-Kind Benefits.

(a) Any reimbursements by the Company to Executive of any eligible expenses
under this Agreement that are not excludable from Executive’s income for Federal
income tax purposes (the “Taxable Reimbursements”) shall be made by no later
than the last day of the taxable year of Executive following the year in which
the expense was incurred.

(b) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive, during any taxable year of Executive shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive.

(c) The right to any Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit

14. Miscellaneous.

(a) Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by all of the parties hereto.

 

- 17 -



--------------------------------------------------------------------------------

(b) Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida. In any action or proceeding arising out of or relating to this
Agreement (an “Action”), each of the parties hereby irrevocably submits to the
non-exclusive jurisdiction of any federal or state court sitting in Miami,
Florida, and further agrees that any Action may be heard and determined in such
federal court or in such state court. Each party hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any action in Miami, Florida.

(c) Tax Withholding. The payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Company may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation, as well as any other
deductions consented to in writing by the Executive.

(d) Section Captions. Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

(e) Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

(f) Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any other employment agreements executed before the date
hereof (including, without limitation, the 2002 Employment Agreement). There are
no agreements, understandings, restrictions, representations or warranties among
the parties other than those set forth herein or herein provided for.

(g) Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein”, “hereby”,
“hereunder”, “herewith”, “hereafter” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular subsection or paragraph. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.

(h) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s last address appearing in the
payroll/personnel records of the Company.

 

- 18 -



--------------------------------------------------------------------------------

If to the Company:

World Fuel Services Corporation

9800 N.W. 41st Street

Suite 400

Miami, FL 33178

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals the
day and year first above written.

 

WITNESSES:     WORLD FUEL SERVICES CORPORATION

/s/ Michelle Marinelli

    By:  

/s/ Ira M. Birns

Michelle Marinelli     Title:   Executive Vice President and Chief Financial
Officer

/s/ Ira M. Birns

   

/s/ Michael J. Kasbar

Ira M. Birns     Michael J. Kasbar

 

- 19 -



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT A

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

1. Grant of SSARs. World Fuel Services Corporation, a Florida corporation (the
“Company”), has awarded to Michael J. Kasbar (the “Participant”), effective as
of March 15, 2008 (the “Grant Date”), 50,000 SSARs (the “SSARs” or “SSARs”)
corresponding to the same number of shares (the “Shares”) of the Company’s
common stock, par value US$0.01 per share (the “Common Stock”). The SSARs have
been granted under the Company’s 2006 Omnibus Plan as it may be amended from
time to time (the “Plan”), which is incorporated herein for all purposes, and
pursuant to that certain Employment Agreement between the Company and the
Participant of even date herewith (the “Executive’s Agreement”), and the grant
of the SSARs shall be subject to the terms, provisions and restrictions set
forth in this Agreement, the Executive’s Agreement and the Plan. The SSARs
entitle the Participant to receive shares of common stock of the Company, $0.01
par value per share (the “Common Stock”), the aggregate Fair Market Value of
which is equal to the product of: (A) the number of SSARs granted pursuant to
this Agreement and that become vested pursuant to Section 3 hereof, multiplied
by (B) the excess of (i) the Fair Market Value of the Common Stock on the date
or dates upon which the Participant converts the vested SSARs to Common Stock,
over (ii) the Conversion Price. As a condition to entering into this Agreement,
and as a condition to the issuance of any shares of Common Stock (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.

2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan.

(a) “Cause” means “Cause” as defined in Section 3.3 of the Executive’s
Agreement.

(b) “Conversion Price” means [    ] per SSAR, subject to adjustments as provided
in Section 4 hereof or pursuant to the Plan.

(c) “Disability” means “Disability” as defined in Section 3.1(b) of the
Employment Agreement.

(d) “Expiration Date” means the fifth anniversary of the Grant Date.

(e) “Good Reason” means “Good Reason” as defined in Section 3.6 of the
Executive’s Agreement.

(f) “Restricted Period” means “Restricted Period” as defined in Section 4.1 of
the Executive’s Agreement.



--------------------------------------------------------------------------------

(g) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

3. Vesting and Forfeiture of Shares.

(a) Subject to the provisions of this Section 3, one-third of the SSARs shall
become vested on each of the first, second and third anniversaries of the Grant
Date (each date on which vesting is to occur being a “Vesting Date”), provided
that the Participant’s employment with the Company continues through and until
the applicable Vesting Date. Except as otherwise provided in this Section 3,
there shall be no proportionate or partial vesting of the SSARs prior to the
applicable Vesting Date. Termination of employment with the Company to accept
immediate re-employment with a Subsidiary, or vice-versa, or termination of
employment with a Subsidiary to accept immediate re-employment with a different
Subsidiary, shall not be deemed termination of employment for purposes of this
Section 3.

(b) The vesting of the SSARs shall be accelerated if and to the extent provided
in Section 5.6 of the Executive’s Agreement.

(c) Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant’s employment with the Company and its Subsidiaries is terminated
prior to the applicable Vesting Date, the Participant shall immediately forfeit
all of the SSARs that were not vested on or before the Termination Date.

4. Adjustment. The number of SSARs and/or the Conversion Price are subject to
adjustment by the Committee in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of the Common Stock or the payment of a stock dividend on Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt or payment of consideration by the Company.

5. Substitution of SSARs. The Committee shall have the authority to substitute,
without receiving the Participant’s permission, options to purchase Common Stock
for the SSARs in the event that the Committee determines, in its sole
discretion, that such substitution is necessary or desirable based on legal
and/or accounting requirements applicable to the Company or the Participant;
provided, that (i) the vesting and expiration terms of any such substituted
option shall be the same as set forth in this Agreement, (ii) the exercise price
of any such substituted option shall be equal to the Conversion Price, and
(iii) the exercisability and transferability of any such substituted option
shall be consistent with the Plan, the Executive’s Agreement and this Agreement
and in compliance with applicable law; and provided further, that the Committee
also shall have the ability to revert, without receiving the Participant’s
permission, any unvested substituted options to purchase Common Stock back to
equivalent SSARs, in the event that the Committee determines, in its sole
discretion, that such reversion is necessary or desirable based on legal and/or
accounting requirements applicable to the Company or the Participant.



--------------------------------------------------------------------------------

6. Termination of SSARs.

(a) Any SSARs that have not previously been exercised or forfeited shall
immediately terminate on the Expiration Date and be of no further force or
effect.

(b) In the event that the Participant’s employment with the Company or any
Subsidiary is terminated by the Company or Subsidiary for Cause, (i) the
Participant immediately shall forfeit all rights to convert any SSARs (or
exercise any substituted options), which have not vested prior to the
Termination Date, and (ii) the Participant’s SSARs (and any substituted options)
which vested prior to the Termination Date shall continue to be convertible into
Common Stock (or exercisable if substituted options) until the earlier of:
(x) three (3) months after the Termination Date, or (y) the Expiration Date. Any
vested SSARs (or substituted options) which are not converted or exercised
during the period set forth in the preceding sentence shall immediately
terminate and be of no further force or effect.

(c) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated for any reason other than termination by the Company
for Cause, the SSARs (or any substituted options), if any, that then are or
subsequently become vested shall be convertible into Common Stock (or
exercisable if substituted options) until the earlier of: (x) two (2) years plus
90 days after the Termination Date, or (y) the Expiration Date. Any vested SSARs
(or substituted options) which are not converted or exercised during the period
set forth in the preceding sentence automatically shall immediately terminate
and be of no further force or effect as of the end of that period.

7. Persons Eligible to Convert SSARs. The SSARs shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or upon the death of
the Participant by a transferee to whom the SSAR or the right to convert the
SSAR into Common Stock has been transferred pursuant to Section 8 below.

8. Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs shall be transferred upon the death of the
Participant. In the absence of such designation, such vested but unconverted
portion will be transferred to the Participant’s estate. No such transfer of the
SSARs, or the right to convert the SSARs or any portion thereof into Common
Stock, shall be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.

9. Conversion of SSARs. Subject to Section 14 hereof, the vested SSARs may be
converted into Common Stock, in whole or in part, by the person then entitled to
do so as to any vested portion by giving written notice of conversion to the
attention of



--------------------------------------------------------------------------------

the Company’s Secretary and specifying the number of full Shares with respect to
which the SSARs are being converted. No partial conversion of the vested SSARs
may be for less than ten (10) Shares or multiples thereof. No fractional shares
of Common Stock shall be issued by the Company in connection with the conversion
of the vested SSARs. In lieu of issuing fractional shares, the Company shall pay
the Participant cash in an amount equal to the Fair Market Value of any
fractional shares that the Participant may be entitled to receive upon the
conversion hereof.

10. Maximum Term of SSARs. Notwithstanding any other provision of this
Agreement, the SSARs are not convertible into Common Stock after the Expiration
Date.

11. No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares of Common Stock issuable upon the
conversion of the SSARs, unless and until the shares of Common Stock are
delivered to the Participant. Except as expressly provided in Section 4 above or
in the Plan, no adjustment to the SSARs shall be made for dividends or other
rights for which the record date occurs prior to the date the certificates
representing such shares of Common Stock are delivered.

12. No Assignment of SSARs. Except as provided in Section 8 above, the SSARs may
not be transferred, directly or indirectly.

13. Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933 (the “1933 Act”) to register the
Shares under the 1933 Act. The Participant acknowledges receipt of the
Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the SSARs into Shares, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.

14. Taxes; Exercise Price. Prior to converting any vested SSARs or exercising
any vested substituted options, the Participant shall pay to the Company an
amount determined by the Company to be sufficient to satisfy any applicable
federal, state, local and foreign withholding or other taxes (“Withholding Tax”)
and, in the case of substituted options, the applicable exercise price. The
Company may, at its option, permit the Participant or other person converting
the vested SSARs or exercising the vested options to satisfy his or her
obligations by surrendering to the Company a portion of the shares of Common
Stock that the Participant or such person would otherwise be entitled to receive
upon such conversion or exercise. Any acquisition of shares of Common Stock by
the Company as contemplated hereby is expressly approved by the Committee as
part of the approval of the SSARs. Until such time as the Participant has
satisfied the requirements of this Section 14, the Company shall have no
obligation to effect a conversion of SSARs or exercise of substituted options
hereunder.



--------------------------------------------------------------------------------

15. No Effect on Employment. Except as otherwise provided in the Executive’s
Agreement, the Participant’s employment with the Company and any Subsidiary is
on an at-will basis only. Accordingly, subject to the terms of such Executive’s
Agreement, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

16. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company
or any Subsidiary.

17. Binding Agreement. Subject to the limitation on the transferability of the
SSARs contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern, and in the event of any conflict between this Agreement and the
Executive’s Agreement, the Executive’s Agreement shall govern.

19. Governing Law/Jurisdiction. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy,
or question of interpretation arising under, out of, in connection with, or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Miami-Dade County, Florida. Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

20. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.



--------------------------------------------------------------------------------

21. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

22. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

23. Miscellaneous. This Agreement and the Plan constitute the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder.

24. Compliance with Section 409A.

(a) It is intended that the SSARs awarded pursuant to this Agreement be exempt
from Section 409A of the Code (“Section 409A”) because it is believed that
(i) compensation payable under each SSAR cannot be greater than the excess of
the Fair Market Value of a Share (disregarding lapse restrictions as defined in
Section 1.83-3(i) of the Treasury Regulations) on the date the SSAR is exercised
over the Conversion Price, with respect to a number of Shares fixed on the Grant
Date; (ii) the Conversion Price may never be less than the Fair Market Value
(disregarding lapse restrictions as defined in Section 1.83-3(i) of the Treasury
Regulations) of a Share on the Grant Date; and (iii) the SSAR does not include
any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the SSAR. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Participant’s prior
written consent if and to the extent that the Company believes or reasonably
should believe that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A. In the event that either the Company or the Participant believes,
at any time, that any benefit or right under this Agreement is subject to
Section 409A, and does not comply with the requirements of Section 409A, it
shall promptly advise the other and the Company and the Participant shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights, if such an amendment may be made in a commercially reasonable manner,
such that they comply with Section 409A with the most limited possible economic
affect on the Participant and on the Company.



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Participant that the SSARs awarded pursuant to this Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Participant
or any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, that either is consented to by the Participant or that the
Company reasonably believes should not result in a violation of Section 409A, is
deemed to violate any of the requirements of Section 409A.

25. Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of half
(50%) of the Shares acquired by Participant hereunder (net of the number of
Shares which would need to be sold to satisfy any applicable taxes owed upon
conversion), for a period of five (5) years after issuance of such Shares (or
until the Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier). The Participant agrees to comply with such
policy, and any modifications thereof that may be adopted by the Committee from
time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:   Title:   PARTICIPANT Signature:  

 

Print Name:   Michael J. Kasbar